         Case 19-36444 Document 274 Filed in TXSB on 02/24/20 Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                 §
In re:                           §                            Chapter 11
                                 §
APPROACH RESOURCES INC., et al., §                            Case No. 19-36444 (MI)
                                 §
                                 §                            (Jointly Administered)
         Debtors.1               §
                                 §                            Re: Dkt. Nos. 100, 184, 243, 251

       NOTICE OF PREVAILING PURCHASER AND AUCTION CANCELLATION

         PLEASE TAKE NOTICE THAT on December 11, 2019, Approach Resources Inc. and

its debtor affiliates (collectively, the “Debtors”) filed the Motion for (i) Entry of an Order

Approving (a) Bid Procedures; (b) the Form and Manner of Notice; (c) the Procedures for

Determining Cure Amounts for Executory Contracts and Unexpired Leases; and (ii) Entry of an

Order Approving (a) the Sale of Substantially All of the Debtors Assets Free and Clear of All

Liens, Claims, Encumbrances and Interests; and (b) the Assumption and Assignment of Certain

Contracts and Unexpired Leases [Dkt. No. 100] (the “Bid Procedures and Sale Motion”).2

         PLEASE TAKE FURTHER NOTICE THAT on January 9, 2020, the Court entered the

Order Approving (a) Bid Procedures; (b) the Form and Manner of Notice; (c) the Procedures for

Determining Cure Amounts for Executory Contracts and Unexpired Leases; and (d) Granting

Related Relief [Dkt. No. 184] (the “Bid Procedures Order”) approving, inter alia, (a) the bid




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122); Approach
Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach Services, LLC
(3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar Centre, 6500 West
Freeway, Suite 900, Fort Worth, Texas 76116.
2
  All capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Bid
Procedures and Sale Motion.

NOTICE OF PREVAILING PURCHASER AND AUCTION CANCELLATION                                                     PAGE 1
511851.000060 23116859.5
         Case 19-36444 Document 274 Filed in TXSB on 02/24/20 Page 2 of 4




procedures (the “Bid Procedures”) governing a marketing and sale process for substantially all of

the Debtors’ assets (the “Assets”); and (b) an auction (the “Auction”) of the Assets.

        PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Bid Procedures and Sale

Motion, on February 4, 2020, the Debtors filed the Notice of Stalking Horse Bid in Connection

with the Sale of the Debtors Assets [Dkt. No. 243] (the “Stalking Horse Notice”), which provided

parties in interest with notice and an opportunity to object to, inter alia, (a) the Debtors’ selection

of Alpine Energy Acquisitions, LLC (“Alpine”) as the stalking horse bidder (the “Stalking Horse

Bidder”); and (b) certain of the Debtors’ entry into that certain Asset Purchase Agreement by and

among the certain of the Debtors and Alpine Energy Acquisitions, LLC and joined in for certain

purposes by Alpine Energy Capital, LLC (the “Stalking Horse APA”), as the Stalking Horse bid

for the Assets. The Stalking Horse Notice required any objections to the Stalking Horse Bidder or

the Stalking Horse APA to be filed by February 10, 2020 at 4:00 p.m. (prevailing Central Time)

(the “Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE THAT no objections were filed to the Stalking

Horse Bidder or the Stalking Horse APA by the Objection Deadline, and on February 10, 2020 the

Court entered the Order (a) Authorizing the Debtors to Enter Into Stalking Horse Purchase

Agreement (b) Approving Related Break-Up Fee and Expense Reimbursement and (c) Granting

Related Relief [Dkt. No. 251], approving Alpine as the Stalking Horse Bidder and the Stalking

Horse APA as the Stalking Horse bid.

        PLEASE TAKE FURTHER NOTICE THAT (a) no Qualifying Bid (other than the

Stalking Horse bid) was received by the Debtors by the Bid Deadline; and (b) the Agent did not

exercise its Credit Bid Right by the Agent Credit Bid Deadline. Therefore, pursuant to the Bid




NOTICE OF PREVAILING PURCHASER AND AUCTION CANCELLATION                                         PAGE 2
511851.000060 23116859.5
         Case 19-36444 Document 274 Filed in TXSB on 02/24/20 Page 3 of 4




Procedures Order, (a) the Stalking Horse Bidder is the Prevailing Purchaser; and (b) the Auction

that was to be held at 1:00 p.m. (prevailing Central Time) on February 26, 2020, will not be held.

        PLEASE TAKE FURTHER NOTICE THAT a hearing (the “Sale Hearing”) will be

held before the Honorable Marvin Isgur, United States Bankruptcy Judge for the Southern District

of Texas, Houston Division, on March 4, 2020 at 1:30 p.m. (prevailing Central Time) at 515

Rusk St., Courtroom 404, Houston, TX 77002, to consider the sale of substantially all of the

Debtors’ Assets to Alpine pursuant to the Stalking Horse APA (the “Transaction”). Objections to

the Transaction must be filed with the Bankruptcy Court and served to be received by the Objection

Notice Parties no later than March 2, 2020 at 4:00 p.m. (prevailing Central Time).

        PLEASE TAKE FURTHER NOTICE THAT copies of all filings made in these cases

may be obtained free of charge at the website dedicated to the Debtors’ chapter 11 cases maintained

by their claims and noticing agent, Epiq Corporate Restructuring LLC, located at

https://dm.epiq11.com/approachresources.




                           [remainder of page intentionally left blank]




NOTICE OF PREVAILING PURCHASER AND AUCTION CANCELLATION                                     PAGE 3
511851.000060 23116859.5
         Case 19-36444 Document 274 Filed in TXSB on 02/24/20 Page 4 of 4




DATED: February 24, 2020.

                                                          Respectfully submitted,

                                                          THOMPSON & KNIGHT LLP

                                                          By: /s/ David M. Bennett.
                                                          David M. Bennett
                                                          State Bar No. 02139600
                                                          Email: david.bennett@tklaw.com
                                                          1722 Routh St., Suite 1500
                                                          Dallas, TX 75201
                                                          Telephone: (214) 969-1700
                                                          Facsimile: (214) 969-1751

                                                          and

                                                          Demetra L. Liggins
                                                          State Bar No. 24026844
                                                          Email: demetra.liggins@tklaw.com
                                                          Anthony F. Pirraglia
                                                          State Bar No. 24103017
                                                          Email: anthony.pirraglia@tklaw.com
                                                          811 Main Street, Suite 2500
                                                          Houston, TX 77002
                                                          Telephone: (713) 654-8111
                                                          Facsimile: (713) 654-1871

                                                          COUNSEL FOR DEBTORS AND
                                                          DEBTORS IN POSSESSION




NOTICE OF PREVAILING PURCHASER AND AUCTION CANCELLATION                               PAGE 4
511851.000060 23116859.5
